10/05/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: OP 21-0496


                                       OP 21-0496
                                                                           FiLED
 CECIL THOMAS RICE,                                                         OCT 0 5 2021
                                                                          Bowen Greenwood
                                                                        Clerk of Supreme Court
                                                                           State of Montana
              Petitioner,

       v.
                                                                   ORDER
 JIM SALMONSEN, Warden,
 Montana State Prison,

              Respondent.



      Cecil Thomas Rice has filed a Petition for Writ of Habeas Corpus, indicating that
his incarceration is illegal because he has "had no access to [his] legal materials for the
past 30 days." He states that, without these needed documents, he cannot proceed with his
pending appeal concerning his postconviction relief petition and that his appeal "will be
unavoidably dismissed." Rice refers to MSP policy whereby he should have access to
current case materials.
      Habeas corpus is not the remedy for access to legal materials. More than thirty years
ago, we explained that this Court did not have subject matter jurisdiction over many
constitutional claims because the claims are not the cause of the incarceration. Gates v.
Missoula Cty. Comm'rs., 235 Mont. 261, 263, 766 P.2d 884, 885 (1988). (Emphasis
added). This Court determined that habeas corpus was not the correct remedy for
constitutional claims, including "adequate food, shelter, clothing, medical care, exercise,
individual security, and a law library[.]" Gates, 235 Mont. at 262, 766 P.2d at 884.
       Rice's remedy is found in a motion for extension of time. In his pending appeal, his
opening brief was due on Thursday, October 7, 2021. See Rice v. State of Montana,
No. DA 21-0319. We observe that Rice moved this Court for an extension in his appeal,
and this Court granted his motion on October 1. His opening brief is now due on or before
November 8. Therefore,
      IT IS ORDERED that Rice's Petition for Writ of Habeas Corpus is DENIED.
      The Clerk also is directed to provide a copy of this Order to counsel of record and
to Cecil Thomas Rice.
                   ‘•k^-,
      DATED this _c day of October, 2021.



                                                             Chief Justice




                                                                 742—




                                               t?"


                                                               Justices




                                           2